UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:May 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Perimeter Small Cap Value Fund Class I Shares – (PSCVX) ANNUAL REPORT May 31, 2013 Perimeter Small Cap Value Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 5 Schedule of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 20 Supplemental Information 21 Expense Example 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the Perimeter Small Cap Value Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.Perimetercap.com Dear Fellow Shareholder: We are pleased to provide our first annual letter for the Perimeter Small Cap Value Fund (the “Fund”) including an overview of the market environment and commentary on Fund performance.We appreciate your continued support. Overview of Market Environment: July 1, 2012 - May 31, 2013 Over the past eleven (11) months, the U.S. market posted a strong absolute advance - up well over 20% against the backdrop of a steadily improving domestic economy.The market ascended steeply from November 2012 through May 2013, creating a challenge to find new ideas and setting an expectation for a 5-7% correction in the near term.The market also narrowed, meaning fewer stocks were posting new highs even as the market reached new highs.This is typically a negative, near-term indicator and can make it difficult to outperform the broad market.The U.S. consumer remained resilient, thanks to rising home prices and significantly lowered debt service obligation as a percent of disposable income due to persistently lower interest rates. Looking back, the third quarter of 2012 (the Fund's first calendar quarter) was a difficult period for active managers.A majority of developed countries globally battled industrial contractions, which was one of the primary reasons global cyclical stocks such as those found in Energy, Industrials and Metals & Mining underperformed for much of calendar year 2012.The U.S. economy muddled through with anemic GDP growth and elevated unemployment; and despite corporate earnings being on relatively shaky ground, investors continue to bid up the price-to-earnings1 multiple paid for those earnings as the U.S. was the "least worst" investment globally. The Fund was somewhat defensively positioned during the third quarter 2012, which will generally be the case, unless we feel very confident about the direction of the economy.We prefer to rely on stock selection to drive performance.Stock selection drove all of our outperformance in the quarter while sector allocation was a drag.Sector and selection highlights include two (2) acquisitions in the Industrials sector. First, satellite imagery company GeoEye (GEOY) was acquired by competitor DigitalGlobe (DGI) after both companies recognized they will likely face challenges in future defense budgets and decided to join forces.The second takeout was Engineering & Construction company Shaw Group (SHAW).This was an under-loved company well positioned to benefit from EPA-enforced pollution control in the U.S. power generation market.The company enjoyed a 70% acquisition premium by larger player, Chicago Bridge & Iron (CBI).We had one smaller acquisition in the regional banking industry, Hudson City Bancorp (HCBK).We were disappointed by the small premium as they essentially merged with Buffalo-based M&T Bank (MTB). Up until mid-2012, the U.S. economic recovery had not yet begun to benefit from the housing recovery. Home expenditures, which include building and remodeling, have historically approximated 3% of U.S. GDP (source: Empirical Research Partners). By mid-year, these expenditures were estimated at 1%, leaving ample room for improvement and, ultimately, benefitting the economy overall.While the recovery in home prices and new build activity are certainly regional, further price improvements can cause banks to feel better about housing collateral and likely relax lending standards further.Mortgages would once again become an area of growth for banks, 1 particularly the regional banks.While loan growth had recently been more pronounced in commercial and industrial lending, mortgage production could be a powerful driver for regional bank earnings given strong secondary market conditions.We believe there can be significant opportunity among banking stocks that are cheap, de-risked from a credit perspective and beginning to show signs of sustained earnings upside. Moving into the fourth quarter of 2012, the U.S. presidential election certainly had an effect on both business owners and investor sentiment.On balance, we witnessed business operators act more cautiously, as evidenced by the weak quarterly results, particularly on a revenue basis.While we expected further choppiness, high quality companies with good business visibility signaled that order patterns would likely return to more normal levels post-election, regardless of the victor.This explained why investors seemed to be looking through the weaker operating environment and continued to bid up the market.Market participants also seem to expect the short-term fiscal issues to be kicked down the road into later in 2013. The fourth quarter 2012 was a curious period where market participants turned their focus to the “Fiscal Cliff” debate.In quite spectacular fashion, the market performed steadily, almost as though the political rhetoric was not on constant display.More interesting (given the backdrop) was the outperformance of the more cyclical Industrials and Materials sectors and the underperformance of Health Care, Utilities and Consumer Staples.Investor sentiment once again played a large role in stock and sector performance. Financials were our best performing sector during the quarter from a stock selection perspective, followed by Health Care and Industrials.We were pleased to record two more acquisitions during the quarter:Metropolitan Health Networks (MDF), where we experienced a 170% gain over an 18-month holding period; and KBW (KBW) with a -5% return over a 12-month holding period.On the negative side, we underperformed in the Energy and Consumer Discretionary sectors.One of our largest holdings, Endeavour International (END) was especially disappointing, creating a headwind of over 100 basis points as they botched the closing of an important acquisition. Moving into 2013, the first quarter displayed a surge of confidence by investors, as perceived threats such as the U.S. fiscal issues seemingly dissipated.The market rose appreciably as price-to-earnings multiples expanded, while earnings estimates were generally flat to down for the market overall.January was a particularly strong month for the market and our Fund more than participated in the rally, as we benefitted from strong stock selection.Specifically, we saw three stocks appreciate more than 40% during the month: WMS Industries (WMS), U.S. Silica (SLCA) and ADA-ES (ADES).However, in contrast to January, we struggled in February and March from a selection perspective.Specific events at two (2) of our portfolio companies contributed to most of our underperformance.Endeavour International (END) failed to complete a large well due to massive storm damage and Great Lakes Dock & Dredge (GLDD) announced an accounting irregularity. 2 As the second quarter 2013 began, the U.S. economy continued on a stable trajectory as evidenced by steady employment, manufacturing, construction and housing data. Global economic health remained slightly weaker, particularly in Europe and China.Given this persistent global weakness, Perimeter's portfolio holdings with international exposure struggled to perform well, and as a result were sold during the quarter.These include Walter Energy (WLT), Chemtura (CHMT) and Armstrong World Industries (AWI).We feel strongly about investing in the U.S. and redeployed funds into our existing domestic holdings.These include:PGT Inc. (PGTI), a niche building products company, Destination XL (DXLG), a men’s specialty retailer, and Amerco (UHAL), a low cost truck rental company. We are comfortable with a stable economic outlook but could become more defensive if we see an escalation in interest rates.While we have no problem with a slow and steady increase in rates, we are concerned that sharply higher rates could constrain growth, particularly at the consumer level.Oil has also been climbing steadily – now above $100 and could put upward pressure on gasoline prices if this level is sustained.While we do not believe fundamentals support oil prices above $85, the geopolitical premium is back in the commodity price.We are looking to add to our bank exposure.While there are stock specific catalysts in each case, we feel good about the industry backdrop in the medium term.A directional change in rates is critical for renewed enthusiasm in the group, particularly since it is significantly under-owned by the investment community. We continue to seek the best risk/reward in the marketplace and remain optimistic about the equity markets in 2013 and beyond, barring an upward shock in interest rates.To remain constructive, we would like to see the 10-year Treasury yield sustained below 2.5% for the remainder of the year. As a reminder, Perimeter's investment approach seeks companies that have the ability to increase shareholder value through a strong and/or improving growth and profit profile rather than those companies that may simply be cheap.Ideally, we are looking for a combination of this ability to create value AND are currently at a cheap valuation, since we believe those companies are primed for greater share price appreciation.We aim to construct a diverse portfolio of companies generally exhibiting a combination of the following characteristics: •improving business fundamentals, •higher return on invested capital, •higher free cash flow, •attractive valuation and/or •higher growth prospects. As these growth and profitability characteristics are realized, investors will assign higher stock prices/valuations to these companies, generating greater excess return to the overall portfolio. Sincerely, Perimeter Capital Management 3 1 Price-to-Earnings - A measure of the price paid or a share relative to the annual net income or profit earned by the firm per share. Please note: Current and future portfolio holdings are subject to change and risk. The Fund invests in undervalued securities which may not appreciate in value as anticipated or remain undervalued for longer than anticipated. Investments made in small capitalization companies are subject to greater risks than large company stocks due to limited resources and inventory as well as more sensitivity to adverse conditions. The Fund may invest in foreign securities which may be more volatile and less liquid due to currency fluctuation, political instability, social and economic risks. Funds that invest in derivatives (futures, options, swaps) are subject to the risks of the underlying securities which may be more sensitive to changes in market conditions and may amplify risks. The use of certain derivatives may also have a leveraging effect which may increase the volatility of the Fund and reduce its returns. The Fund may also invest in exchange-traded funds (ETFs), thus shareholders will bear additional costs and the ETF may not exactly replicate the performance it seeks to track. 4 Perimeter Small Cap Value Fund FUND PERFORMANCE at May 31, 2013 This graph compares a hypothetical $1,000,000 investment in the Fund, made at its inception, with a similar investment in the Russell 2000 Value Index. Results include the reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe. This index does not reflect expenses, fees or sales charge, which would lower performance. This index is unmanaged and it is not possible to invest in an index. Total Returns as of May 31, 2013 3 Months 6 Months Since Inception* (6/29/12) Perimeter Small Cap Value Fund 5.58% 16.73% 24.26% Russell 2000 Value Index 7.17% 19.69% 25.27% *Cumulative. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.For performance current to most recent month-end, please call 1-800-970-2725. Gross and net expense ratios for the Fund are 1.58% and 1.20%, respectively, which are the amounts stated in the current prospectus dated June 29, 2012.The Advisor’s contractual agreement to waive its fees and/or absorb expenses is in effect until September 30, 2013.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 7 days of purchase will be charged 2.00% redemption fee. 5 Perimeter Small Cap Value Fund SCHEDULE OF INVESTMENTS As of May 31, 2013 Number of Shares Value COMMON STOCKS – 100.3% BASIC MATERIALS – 4.8% Chemtura Corp.* $ Luxfer Holdings PLC - ADR U.S. Silica Holdings, Inc. COMMUNICATIONS – 4.6% Allot Communications Ltd.* Blucora, Inc.* ShoreTel, Inc.* CONSUMER, CYCLICAL – 11.6% American Axle & Manufacturing Holdings, Inc.* Arctic Cat, Inc. Callaway Golf Co. Destination XL Group, Inc.* Select Comfort Corp.* Skechers U.S.A., Inc. - Class A* Titan International, Inc. Vera Bradley, Inc.* CONSUMER, NON-CYCLICAL – 14.7% Akorn, Inc.* AMN Healthcare Services, Inc.* Cal-Maine Foods, Inc. 78 Centene Corp.* Great Lakes Dredge & Dock Corp. PHH Corp.* Santarus, Inc.* SunOpta, Inc.* TrueBlue, Inc.* WellCare Health Plans, Inc.* DIVERSIFIED – 1.7% Primoris Services Corp. ENERGY – 7.8% Cloud Peak Energy, Inc.* Flotek Industries, Inc.* Geospace Technologies Corp.* Key Energy Services, Inc.* Ocean Rig UDW, Inc.* 6 Perimeter Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Rex Energy Corp.* $ FINANCIAL – 29.6% Agree Realty Corp. - REIT ARMOUR Residential REIT, Inc. - REIT Astoria Financial Corp. Campus Crest Communities, Inc. - REIT CapitalSource, Inc. First Financial Bancorp Greenhill & Co., Inc. HomeStreet, Inc. Iberiabank Corp. Invesco Mortgage Capital, Inc. - REIT Ocwen Financial Corp.* ProAssurance Corp. Protective Life Corp. Ryman Hospitality Properties - REIT SCBT Financial Corp. Sterling Financial Corp. Stifel Financial Corp.* Susquehanna Bancshares, Inc. Two Harbors Investment Corp. - REIT Union First Market Bankshares Corp. Walter Investment Management Corp.* INDUSTRIAL – 16.2% 92 Amerco, Inc. Berry Plastics Group, Inc.* Chart Industries, Inc.* Covanta Holding Corp. Darling International, Inc.* EnPro Industries, Inc.* Jabil Circuit, Inc. Orbotech Ltd.* PGT, Inc.* XPO Logistics, Inc.* TECHNOLOGY – 5.2% Acorn Energy, Inc. Cypress Semiconductor Corp. Interactive Intelligence Group, Inc.* 7 Perimeter Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) RADWARE Ltd.* $ UTILITIES – 4.1% Avista Corp. Empire District Electric Co. Portland General Electric Co. UNS Energy Corp. TOTAL COMMON STOCKS (Cost $626,510) SHORT-TERM INVESTMENTS – 1.6% Federated Treasury Obligations Fund, 0.01% SHORT-TERM INVESTMENTS (Cost $11,204) TOTAL INVESTMENTS – 101.9% (Cost $637,714) Liabilities in Excess of Other Assets – (1.9)% ) TOTAL NET ASSETS –100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. See accompanying Notes to Financial Statements. 8 Perimeter Small Cap Value Fund SUMMARY OF INVESTMENTS As of May 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Basic Materials 4.8% Communications 4.6% Consumer, Cyclical 11.6% Consumer, Non-cyclical 14.7% Diversified 1.7% Energy 7.8% Financial 29.6% Industrial 16.2% Technology 5.2% Utilities 4.1% Total Common Stocks 100.3% Short-Term Investments 1.6% Total Investments 101.9% Liabilities in Excess of Other Assets (1.9)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 9 Perimeter Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2013 Assets: Investments, at value (cost $637,714) $ Receivables: Investment securities sold Dividends and interest Advisor Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Investment securities purchased Shareholder Servicing fees (Note 7) 1 Auditing fees Transfer agent fees and expenses Fund accounting fees Administration fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 10 Perimeter Small Cap Value Fund STATEMENT OF OPERATIONS For the Period June 29, 2012* through May 31, 2013 Investment Income: Dividends (net of withholding taxes of $1) $ Interest 2 Total investment income Expenses: Offering costs Transfer agent fees and expenses Administration fees Fund accounting fees Auditing fees Custody fees Chief Compliance Officer fees Legal fees Trustees' fees and expenses Shareholder reporting fees Advisory fees Miscellaneous Insurance fees Registration fees Shareholder Servicing fees (Note 7) 1 Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain from Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 11 Perimeter Small Cap Value Fund STATEMENT OF CHANGES IN NET ASSETS For the Period June 29, 2012* to May 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) From net realized gain ) Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Net increase from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold Shares reinvested Net increase from capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 12 Perimeter Small Cap Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period June 29, 2012* to May 31, 2013 Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) From net realized gain ) Total distributions ) Net asset value, end of period $ Total return2 % 3 Ratios and Supplemental Data Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 4 After fees waived and expenses absorbed % 4 Ratio of net investment income to average net assets: Before fees waived and expenses absorbed )% 4 After fees waived and expenses absorbed % 4 Portfolio turnover rate % 3 * Commencement of operations. 1 Based on average shares outstanding during the period. 2 Total returns would have been lower had expenses not been waived or absorbed by the Advisor.Returns shown do not reflect the deduction of taxes that a shareholder would pay on the redemption of Fund shares. 3 Not annualized. 4 Annualized. See accompanying Notes to Financial Statements. 13 Perimeter Small Cap Value Fund NOTES TO FINANCIAL STATEMENTS May 31, 2013 Note 1 – Organization Perimeter Small Cap Value Fund (the “Fund”) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek long-term capital appreciation.The Fund commenced investment operations on June 29, 2012. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date.Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each Fund or an alternative allocation method can be more appropriately made. The Fund incurred offering costs of approximately $32,748, which are amortized over a one‐year period from June 29, 2012 (commencement of operations). 14 Perimeter Small Cap Value Fund NOTES TO FINANCIAL STATEMENTS - Continued May 31, 2013 (c) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination.A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. The Income Tax Statement requires management of the Fund to analyze tax positions taken in the prior three open tax years, if any, and tax positions expected to be taken in the Fund’s current tax year, as defined by the IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities.As of and during the period June 29, 2012 (commencement of operations) through May 31, 2013, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examination in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (d) Distributions to Shareholders The Fund declares and pays dividends at least annually from net investment income and from net realized gains, if any.Distributions to shareholders are recorded on the ex-dividend date.The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain (loss) items for financial statement and tax purposes.Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Perimeter Capital Management LLC (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 0.90% of the Fund’s average daily net assets.The Advisor has contractually agreed to waive its fee and, if necessary, to absorb other operating expenses in order to limit total annual operating expenses (excluding taxes, leverage interest, brokerage commissions, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) to 1.20% of the Fund's average daily net assets.This agreement is effective until September 30, 2013, and may be terminated by the Trust’s Board of Trustees. For the period June 29, 2012 (commencement of operations) through May 31, 2013, the Advisor waived all of its advisory fees of $3,122 and other expenses absorbed of $167,682.The Advisor may recover from the Fund fees 15 Perimeter Small Cap Value Fund NOTES TO FINANCIAL STATEMENTS - Continued May 31, 2013 and/or expenses previously waived and/or absorbed, if the Fund’s expense ratio, including the recovered expenses, falls below the expense limit at which they were waived.The Advisor is permitted to seek reimbursement from the Fund for a period of three fiscal years following the fiscal year in which such reimbursements occurred.At May 31, 2013, the amount of these potentially recoverable expenses was $170,804.The Advisor may recapture all or a portion of this amount no later than May 31, 2016. IMST Distributors, LLC serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”) serves as the Fund’s fund accountant, transfer agent and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator.UMB Bank, n.a., an affiliate of UMBFS, serves as the Fund’s custodian. Certain trustees and officers of the Trust are employees of UMBFS or MFAC.The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators.For the period June 29, 2012 (commencement of operations) through May 31, 2013, the Fund’s allocated fees incurred to Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust.The Fund’s allocated fees incurred for CCO services for the period June 29, 2012 (commencement of operations) through May 31, 2013, are reported on the Statement of Operations. Note 4 – Federal Income Taxes At May 31, 2013, gross unrealized appreciation and depreciation on investments based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. GAAP requires that certain components of net assets be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share.For the year ended May 31, 2013, permanent differences in book and tax accounting have been reclassified to accumulated net investment income/loss and accumulated net realized gain/loss as follows: Increase (Decrease) Paid in Capital Accumulated Net Investment Gain/Loss Accumulated Net Realized Gain/Loss $ ) $ ) $ 16 Perimeter Small Cap Value Fund NOTES TO FINANCIAL STATEMENTS - Continued May 31, 2013 As of May 31, 2013, the components of accumulated earnings/(deficit) on a tax basis were as follows: Undistributed ordinary income $ Undistributed long-term capital gains 67 Accumulated earnings $ Accumulated capital and other losses ) Unrealized appreciation on investments Total accumulated earnings $ The tax character of the distribution paid during the fiscal year ended May 31, 2013 was as follows: Distributions paid from: Ordinary income $ Net long term capital gains - Total taxable distributions Total distributions paid $ As of May 31, 2013, the Fund had $186 of qualified late-year ordinary losses, which are deferred until fiscal year 2014 for tax purposes. Net late-year ordinary losses incurred after December 31, and within the taxable year are deemed to arise on the first day of the Fund's next taxable year. Note 5 – Redemption Fee The Fund may impose a redemption fee of 2.00% of the total redemption amount on all shares redeemed within 7 days of purchase. For the period June 29, 2012 (commencement of operations) through May 31, 2013, the Fund received $0 in redemption fees. Note 6 – Investment Transactions For the period June 29, 2012 (commencement of operations) through May 31, 2013, purchases and sales of investments, excluding short-term investments, were $1,153,560 and $563,854, respectively. Note 7 – Shareholder Servicing Plan The Trust, on behalf of the Fund, has adopted a Shareholder Servicing Plan to pay a fee at an annual rate of up to 0.10% of average daily net assets of shares serviced by shareholder servicing agents who provide administrative and support services to their customers. For the period June 29, 2012 (commencement of operations) through May 31, 2013, shareholder servicing fees incurred are disclosed on the Statement of Operations. Note 8 – Indemnifications In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, the Fund expects the risk of loss to be remote. 17 Perimeter Small Cap Value Fund NOTES TO FINANCIAL STATEMENTS - Continued May 31, 2013 Note 9 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of May 31, 2013, in valuing the Fund’s assets carried at fair value: 18 Perimeter Small Cap Value Fund NOTES TO FINANCIAL STATEMENTS - Continued May 31, 2013 Level 1 Level 2** Level 3** Total Investments Common Stocks* $ $
